Exhibit 99.1 Unleashing Profitable Growth May 2012 Edwin Boon Vice President Investor Relations & Corporate Strategy Forward Looking Statements Statements used in this presentation relating to future plans, events, financial results or performance are forward-looking statements subject to certain risks and uncertainties including, among others, such factors as general and industry economic trends; consumer confidence; the effectiveness of the company’s marketing messages; the efficiency of its advertising and promotional efforts; consumer acceptance of its products, product quality, innovation and brand image; availability of attractive and cost-effective consumer credit options; execution of the company’s retail store distribution strategy; the company’s dependence on significant suppliers, and its ability to maintain relationships with key suppliers, including several sole-source suppliers; the vulnerability of key suppliers to recessionary pressures, labor negotiations, liquidity concerns or other factors; rising commodity costs and other inflationary pressures; industry competition; the company’s ability to continue to improve its product line; warranty expenses; risks of pending and potentially unforeseen litigation; increasing government regulations, which have added or will add cost pressures and process changes to ensure compliance; the adequacy of the company’s management information systems to meet the evolving needs of its business and evolving regulatory standards applicable to data privacy and security; the company’s ability to attract and retain senior leadership and other key employees, including qualified sales professionals; and uncertainties arising from global events, such as terrorist attacks or a pandemic outbreak, or the threat of such events. Additional information concerning these and other risks and uncertainties is contained in the company’s filings with the Securities and Exchange Commission (SEC), including the Annual Report on Form 10-K, and other periodic reports filed with the SEC. The company has no obligation to publicly update or revise any of the forward-looking statements in this presentation. 4 Video to be played. Shelly Ibach Chief Operating Officer Incoming President & Chief Executive Officer 5 6 •Integrated customer-centric strategy •Proprietary product and exclusive distribution •Unique business model Sleep Number Overview Advantaged Growth Opportunity On path for $1.5+ billion in sales and 15%+ operating margin by 2015 Consideration* *Company Study Industry Dynamics Favor Sleep Number Non-innerspring consideration now similar to innerspring Consumer acceptance fueled by health and wellness trends Sleep Number is well positioned with differentiated product and controlled distribution • • • Now within 2 pts 8 Everyone will know Sleep Number and how it will improve their life Innovative Sleep Number products will move society forward with meaningful consumer benefits. Sleep Number will be easy to find and customers will interact with us when and how they want Customers will love their Sleep Number experience and enthusiastically recommend Sleep Number to their family and friends Leveraging our unique business model to fund innovation and growth will benefit our customers, employees and shareholders. • Becoming the New Standard in Sleep by providing individualized sleep experiences Our Long Term Goals Our Long Term Goals Everyone Will Know Sleep Number and how it will improve their life Redefine broader target customer Persuasive creative development Increase media reach, effectiveness and investment • • • 55% Leading Innerspring Leading Non-Innerspring 32% 15% Sleep Number* * Unaided Brand Awareness as of August 2011 per company study Broaden Awareness 10 # 1 Growth # 1 Growth Opportunity Opportunity Everyone Will Know Sleep Number Persuasive TVCampaign: Customer Experience 60 Second Promotional Focus 30 Second Product Launch 12 Video to be played. Video to be played. Invest in persuasive advertising Shift media investments from less effective types Focus on local development and national advertising Singular brand message • Everyone Will Know Sleep Number Increase media reach Increasing media effectiveness & investment Direct Response National broad Reach ~$60M Local broad reach 13 Everyone Will Know Sleep Number Persuasive creative - consumer benefits versus problems Drive store traffic - customer focused value and urgency versus 1-800 call to action Effective reach - reaching broad target customer with frequency • • • Increased Effectiveness Increasing advertising impact Direct Response Broad Reach •Infomercial format •Problem/solution •2 or 28 minutes •2 step process •Off peak hours •Narrow, need state target customer •Low reach/high frequency •Brand experience •Consumer benefit •30-60 seconds •Drive to store •Peak day parts •Broader target customer •High reach/high frequency 14 Everyone Will Know Sleep Number Leading Indicator for market share growth • • • (Q1) 15 + 5 points + 5 points * Company study Everyone Will Know Sleep Number Awareness and market share gains - overall and in leading markets Leading markets illustrate long term growth opportunity • • Results: Increased Awareness and Market Share Awareness drives market share Leading market 11% Awareness* Market share 4% 15% 30% 20% 5% 35% 12% 16 * Company study National average Innovative Sleep Number Products will move society forward with meaningful consumer benefits Sleep Number bed series Proprietary family of products Business model leverages growth • • • Individualizing Sleep 18 Innovative Sleep Number Products •DualAir™ Technology •Clinically proven to improve quality of sleep •Premium good/better/best - starting at $999 queen set Sleep Number bed series 19 Innovative Sleep Number Products DualAir™ Technology that individualizes comfort Proprietary family of sleep products with exclusive distribution Proven to improve quality of sleep and loved by customers • • • Key advantages 22 Sleep Number will be easy to find and customers will interact with us when and how they want Integrated local market strategy Optimize existing stores Fill-in gaps with new stores Unique and exclusive store experience • • • Retail distribution strategy • National Retailer Sleep Number store presence, 45 states 23 Sleep Number will be easy to find Local market development Year 1 Heavy-up local media Rapid real estate optimization Store team development Apply strategy to 13 large, underdeveloped markets* Launch 4 markets in 2011, 3 in 2012 and 6 in 2013-2014 • • • Aggressive growth strategy • • Growing 2-3x faster Year 1 22% 16% 25% 27% 49% 59% 66% 66% 2011 YOY% net sales-total company Aggressive growth markets Aggressive growth strategy launch * Sleep Number is underpenetrated in these markets representing only 24% of sales, but 33% of total US mattress sales (~$4B) 24 Sleep Number will be easy to find Flexible store format Flexible real estate strategy - mall and non-mall formats Reposition select mall stores to non-mall for visibility and accessibility Remodel, expand and/or reposition select mall stores for improved brand experience • • Optimize existing locations • 26 2 Sleep Number stores, ~$2-3M per store 6-8 competitor stores, <$1M per store vs. Sleep Number will be easy to find Add 5-8% annually Disciplined approach to real estate selection Leverage national presence Deliver year 1 sales of an average of $2M • • • Fill-in gaps with new stores Destination retailer • Sleep Number will be easy to find Relationship-based selling process Experiential store design Lifetime relationship with customers Robust store training program; consistent with selling process High Sleep Professional engagement and lower turnover High Sales productivity • • Unique and exclusive store experience • • • 28 Sleep Number will be easy to find Average sales per comp store … $1.9M Consistent comp growth - exclusive distribution Highest volume stores achieving top- tier comps Significant profit leverage with higher sales per store • • Retail distribution strategy produces high store productivity and profitability • • < $1M < $1M $1.0-1.5M $1.0-1.5M $1.5-2.0M $1.5-2.0M >$2.0M >$2.0M 2012-Q1 TTM 2012-Q1 TTM 36% of stores 36% of stores over $2M over $2M Avg profit* $300k Avg profit* >$600k *4-wall profit excluding national media and customer service 29 Sleep Number will be easy to find National premium brand retailer Exclusive company-controlled distribution Unique, relationship-based customer experience • • • 30 Key advantages KathyRoedel Chief Technology & Services Officer 31 Everyone will love their Sleep Number Experience and will enthusiastically recommend to their family and friends 32 Product R&D Product R&D & Mfg & Mfg Marketing Marketing Sales Sales Services Services Lifetime Lifetime Engagement Engagement Everyone will love their Sleep Number Experience Only Sleep Number can innovate for customers at every touch point 33 Everyone will love their Sleep Number Experience Sleep Number Field Service controls the experience…right to the bedroom Sleep Number technicians connect in the most private area of the home Comfort support - helping customers find their perfect level of comfort Seals the deal…best bed-buying decision • • • Individualized delivery service 36 “Our delivery person set up the bed … and was unbelievably knowledgeable and helpful. It's great to deal with a company where everyone believes in the product, uses the product, and can express that well.
